Citation Nr: 0925951	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  04-41 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
pain.  

2.  Entitlement to service connection for shin splints.

3.  Entitlement to service connection for loss of teeth or 
other dental conditions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from August 1965 to May 1967.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

During the course of this appeal the Veteran requested a 
hearing at the RO in support of his claims.  The RO 
acknowledged this request and scheduled the Veteran for the 
hearing, but on that date, the Veteran failed to report.  He 
then requested a rescheduling of the hearing, a request the 
RO satisfied, but again, the Veteran failed to report on the 
date of the rescheduled hearing.  

The RO certified for appeal two claims including entitlement 
to service connection for bilateral knee pain and shin 
splints.  For reasons that will become obvious once reading 
this decision, the Board has since recharacterized the claims 
on appeal to include the three noted on the first page of 
this decision.  The Board addresses one of these claims, 
entitlement to service connection for bilateral knee pain, in 
the REMAND section of this decision, below, and REMANDS that 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. 


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The Veteran does not currently have shin splints.  

3.  The Veteran's dental disorder consists of multiple 
replaceable missing teeth and periodontal disease.


CONCLUSIONS OF LAW

1.  Shin splints were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  Service connection and payment of disability compensation 
for a dental disability, manifested by periodontal disease 
and missing teeth, is precluded by law.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.381 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The VCAA and its 
implementing regulations are applicable to this appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2008); see also 
73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) (to be codified 
at 38 C.F.R. § 3.159).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the Veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice is not mandated at the 
time of the initial RO decision, it is not error to provide 
remedial notice after such decision.  Id. at 122-24.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how VA determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated October 2003 and January 2008, the 
first sent before initially deciding those claims in a rating 
decision dated January 2004.  Such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.

The content of these notice letters also reflects compliance 
with pertinent regulatory provisions, noted above.  In the 
letters, the RO acknowledged the Veteran's claims, notified 
the Veteran of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, informed him of VA's duty to assist, and indicated that 
it was developing his claims pursuant to that duty.  As well, 
the RO provided the Veteran all necessary information on 
disability ratings and effective dates.  The RO also 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the Veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the Veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
Veteran to identify or send directly to VA all requested 
evidence.

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002). Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service and post-service treatment records.  In 
written statements received in April 2006, the Veteran and 
his representative indicated that there was no other 
information or evidence to secure in support of his claims.  

In addition, the RO afforded the Veteran a VA examination in 
support of his claim for service connection for shin splints, 
during which an examiner addressed whether the claimed 
disability exists.  The Veteran does not now assert that the 
report of this examination is inadequate to decide his claim.  
The RO did not conduct medical inquiry in support of the 
claim for loss of teeth or other dental disorder because 
there is sufficient evidence of record to decide it.  

The record has been fully developed and it is difficult to 
discern what additional guidance VA could have provided the 
Veteran regarding the evidence needed to substantiate his 
claims.  Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).

II.  Analysis of Claims

The Veteran claims entitlement to service connection for shin 
splints and a dental disorder, including loss of teeth.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain medical 
conditions, including arthritis, if it is shown that a 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
one of these conditions manifested to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Shin Splints

The Veteran contends that he developed shin splints during 
service secondary to parachuting.  Allegedly, during a VA 
examination, an examiner confirmed this disability.  

According to his service treatment and personnel records, 
during service, the Veteran did not report or receive 
treatment for shin splints.  He did, however, parachute, 
including while undergoing airborne training, and received a 
Parachutist's Badge for his service.

Following discharge from service, the Veteran received 
treatment for multiple medical complaints, but never 
mentioned his shins.  He also underwent VA examinations.  
During one such examination, conducted in November 2003, he 
reported that he experienced episodes of shin pain three to 
four times yearly, lasting up to an hour, which had not 
necessitated treatment.  The examiner found no associated 
abnormalities and indicated that there was no pathology to 
render a diagnosis.  

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the Veteran's assertions represent the only evidence of 
record diagnosing shin splints.  Occasionally, lay assertions 
may be considered competent evidence on a question of 
etiology.  This occurs when: (1) the layperson is competent 
to identify a medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example 
that a layperson would be competent to identify a "simple" 
condition like a broken leg, but would not be competent to 
identify a form of cancer).  

In this case, the Veteran is competent to state that he 
experiences pain in his shins on occasion.  He does not, 
however, possess a recognized degree of medical knowledge to 
attribute this pain to a particular disability.  In the 
absence of competent evidence diagnosing shin splints, the 
Board concludes that such a disability was not incurred in or 
aggravated by active service.  A preponderance of the 
evidence is against this claim.  The benefit-of-the-doubt 
rule is thus not for application.  

B.  Dental Disorder, Including Loss Of Teeth

According to written statements submitted during the course 
of this appeal, the Veteran has lost multiple teeth over the 
years secondary to bad water he drank and the bad diet and 
malaria he had while serving in Vietnam.  

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  Generally, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered 
disabling conditions and, therefore, they may not be service 
connected except for the purpose of establishing entitlement 
to VA outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a) (2008).  In other words, in 
general, replaceable missing teeth and periodontal disease 
are not considered disabilities for purposes of VA 
compensation.

The exceptions to the general rule are listed under 38 C.F.R. 
§ 4.150 (2008), Diagnostic Codes 9900 through 9916.  
Specifically, under Diagnostic Code 9913, which governs 
ratings of "loss of teeth, due to loss of substance of body 
of maxilla or mandible without loss of continuity," certain 
missing teeth may be compensable for disability rating 
purposes.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2006).  
These ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913, Note (2008).

In this case, the Veteran is seeking service connection, not 
outpatient treatment for the claimed dental disorder.  Post-
service medical documents, including a report of VA dental 
examination conducted in May 1968 and VA treatment records 
dated since 1994, establish that the Veteran's dental 
disorder currently consists of missing teeth and periodontal 
disease.  According to a VA dental service note dated in 
April 2003, the missing teeth are replaceable.  According to 
a VA dental service note dated in July 2003, the Veteran had 
80 percent bone loss secondary to severe periodontal disease.  

Inasmuch as the Veteran's dental disorder consists of 
multiple replaceable missing teeth and periodontal disease 
and there is no evidence of record indicating that the bone 
loss the Veteran is experiencing results from trauma or 
osteomyelitis, rather than from severe periodontal disease, 
the Board concludes that the dental disorder is not a 
disability for VA compensation purposes.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.381 (2008).  The law, not the 
evidence, is dispositive in this case; this case must 
therefore be denied based on a lack of legal entitlement.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Service connection for shin splints is denied.

Service connection for loss of teeth or other dental 
condition is denied.


REMAND

The Veteran claims entitlement to service connection for 
bilateral knee pain.  Additional action is necessary before 
the Board decides this claim.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claim being remanded, VA has not yet 
provided the Veteran adequate assistance; therefore, to 
proceed in adjudicating this claim would prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, an examination 
in support of the claim being remanded is necessary.  The 
Veteran claims that he developed a bilateral knee disability 
in service secondary to parachuting.  Service personnel 
records confirm that, during service, the Veteran indeed 
parachuted; in fact, he underwent airborne training and 
received a Parachutist's Badge.  Post-service treatment 
records show that he now has a bilateral knee disability most 
recently diagnosed as osteoarthritis.  The claims file does 
not include, however, an opinion discussing whether the 
current bilateral knee disorder is related to the in-service 
parachuting.  

Based on the foregoing, the Board REMANDS this case for the 
fol
low
ing 
act
ion
:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for bilateral knee 
pain.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) record in detail the 
Veteran's in-service 
parachuting history, including 
the nature and frequency of the 
jumps and whether he 
experienced any associated 
injuries while jumping; 

b) diagnose all bilateral knee 
disabilities, including, if 
appropriate, arthritis (based 
on x-ray findings); 

c) offer an opinion as to 
whether any such disability is 
at least as likely as not 
related to the Veteran's active 
service, including the jumps;

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and

e) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Readjudicate the claim being remanded 
based on all of the evidence of record.  
Thereafter, if the benefit sought is not 
granted, provide the Veteran and his 
representative  a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claim.  The Veteran need not act unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the remanded 
claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


